The Chancellor.
From the bill, answer and testimony, it is apparent that the defendant was practising upon the fears of a timid and ignorant man, and that the assignment of the mortgage in question, was in fact procured without any consideration whatever. The complainant is entitled to a decree that the defendant, Whitney,, re-assign .and re-deliver said mortgage to the complainant within thirty days from the service of a copy of the decree in this cause.
Decree accordingly.*

 An appeal was taken in this caseto the supreme court, and the decree of the Chancellor affirmed, January 22, 1839.